Exhibit 10.11

ADDENDUM TO THE MANAGING DIRECTOR AGREEMENT OF MARCH 20, 2006.

WHEREAS

 

1. The Volcano Group has decided to structure the responsibilities of
Mr. Lussier in separate agreements;

 

2. With reference to clause 1.3 of the Agreement of March 20, 2006 (hereafter
the Agreement) the scope of the Agreement is being modified.

 

3. The Agreement remains valid and applicable in all its aspects, except where
modified by in this Addendum.

Modified clauses and new clauses

 

5.1. This Addendum is entered into for an indefinite duration and shall commence
on February 4, 2011.

 

5.2. The Manager can terminate the Agreement at any time with a notice period of
three (3) months. In case the Agreement is terminated without notice or with an
insufficient notice, the Manager shall pay an indemnity of 19,242.19 Euro to
Volcano Europe or a pro rata thereof if part of the notice period has already
been performed.

Volcano Europe can terminate the Agreement at any time with a notice period of
three (3) months. In case the agreement is terminated without notice or with an
insufficient notice Volcano Europe shall pay to the Manager an indemnity of
19,242.19 Euro or a pro rata thereof if part of the notice period has already
been performed.

 

1.1 The termination of the Agreement by means of a notice period, an indemnity
or in case of serious breach must be notified to the other Party according to
Clause 15.

 

6.1 In consideration of the Services rendered by the Manager, and based on the
volume of performance of 67 days per calendar year, the Manager will receive an
annual fee of 67,575.00€. The Manager shall issue a monthly fee note to Volcano
Europe for an amount of 5,631.25€.

The compensation is subject to review whenever appropriate.

 

6.6. In addition to the aforesaid monthly fee (see article 6.1.), Volcano Europe
will also reimburse the following costs to the Manager on a monthly basis:

 

  •  

representation expenses for an amount of 250 €;



--------------------------------------------------------------------------------

  •  

travel indemnity for an amount of 195€ (fluctuating on a monthly basis depending
on the Manager’s actual travel schedule);

 

  •  

allocation for homework for an amount of 0€.

The amount of reimbursement of costs incurred by the Manager is subject to
review by mutual consent whenever appropriate.

 

1.2 6.7 Premiums in connection to Health Insurance (total budget of
1,655.24€ per month, insurance tax included) and a Pension Plan (0€ per month,
insurance tax included) will be paid to an insurance company and a pension fund
or group insurance by Volcano Europe for the account of the Manager.

 

1.3 6.9 A new detailed summary of fees to Mr. Lussier is included to the
Addendum as “New Addendum B”.

 

8.4 In view of respecting the obligations set out under 8.1 to 8.3 above,
Volcano Europe, at the occasion of the termination of the Agreement, will pay an
indemnity of 19,242€ to the Manager, in compensation of the above-mentioned
undertaking, unless Volcano Europe would decide to renounce to the application
of the non compete clause.

15. Notices :

For the purpose of the Agreement and the Addendum, notices and all other
communications provided for in the Agreement or the Addendum will be in writing
and will be deemed to have been duly given when delivered or mailed by Belgian /
United States certified mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address will be effective only upon
actual receipt:

To Volcano Europe

HR Manager

Excelsiorlaan 41

1930 Zaventem – Belgium

To Volcano Corporation

Senior Vice President and General Counsel

3661 Valley Centre Drive, Suite 200

San Diego, CA 92130 – USA

To the Executive:

Mr. Michel Lussier

At the address most recently on file with Volcano Europe



--------------------------------------------------------------------------------

IN WITNESS WHEREOF this Addendum has been signed on behalf of the Parties hereto
on February 4, 2011 in two originals, each party acknowledging receipt of one
duly signed copy.

 

For Volcano Europe

 

  

For the Manager

 

 

/s/ Scott Huennekens

Scott Huennekens, Director Volcano Europe,

  

 

/s/ Michel Lussier

Mr. Michel Lussier

And      

 

/s/ John Dahldorf

John Dahldorf, Director Volcano Europe

  



--------------------------------------------------------------------------------

New ADDENDUM B

SALARY DETAIL – MICHEL LUSSIER

 

1. Gross-to-Net Calculation

     ANNUALLY        MONTHLY   

(A) Gross Fee

     67,575.00  €      5,631.25  € 

(B) Benefit in Kind – Car Allowance

     17,335.00  €      1,444.58  € 

(C) Taxable Income = A+B

     84,910.00  €      7,075.83  € 

(D) Social Security contributions paid by ML

     0.00         0.00    

(E) Taxes on income (approximated) = 46%

     -39,058.60  €      -3,254.88  € 

(F) Deduction for Benefit in Kind – Car Allowance

     -17,335.00  €      -1,444.58  € 

(G) Net Fee for ML

     28,516.40  €      2,376.37 € 

2. Lump Sum Reimbursements

    

(H) Representation Expenses

     3,000.00  €      250.00  € 

(I) Travel Indemnity (average)

     2,340.00  €      195.00  € 

(J) Allocation for homework

     0  €      0  € 

                    (K) SUBTOTAL

     5,340.00  €      445.00  € 

3. Additional Costs to Volcano Europe

    

(L) Pension Plan contribution

     0.00  €      0.00  € 

(M) Health Insurance

     31,013.56  €      2,584.46  € 

                    (N) SUBTOTAL

     31,013.56  €      2,584.46  € 

4. TOTAL COSTS TO VOLCANO EUROPE (C+K+N)

     121,263.56  €      10,105.29  € 